DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lee does not disclose “wherein the placement of the pair of electrodes is chosen selectively”, it is noted that Lee discloses choosing the thickness and width of the electrodes to satisfy setting values, as disclosed in paragraphs [0042-0043]. The thickness and width of the electrodes define their placement on the substrate. Lee discloses the need to pre-determine the thickness and width, and therefore location, of the electrodes in the pre-processing step of manufacturing. It is further noted that Lee shows the electrodes being formed on the substrate, as shown in figure 3. The electrodes are selectively placed on the substrate during the manufacturing step shown in figure 3 such that they are spaced properly for the substrate to be cut along lines 380 to form individual rolls of electrodes. Random placement of the electrodes could result in the electrodes being cut during this step. Therefore, selective placement of the electrodes during manufacturing is necessary to produce a functional sensor.
In response to applicant's argument with respect to claim 3 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the placement of the sensing pattern cannot be near the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument that the sensing pattern shall be near the center of the central portion not the edges suggests that Applicant intends the claim limitation “edges of a central portion” to refer to the lateral edges of the central portion. However, this is not disclosed in the claim as presently written. It is within the scope of the claim as presently written that the “edges” of the central portion are the longitudinal edges. Since the sensing portion of Lee extends the entire length of the article, the sensing portion (i.e. electrodes) of Lee extends near and across the longitudinal edges of the central portion over which the absorbent pad 150 is placed, as shown in figure 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (2020/0163805).
With respect to claim 1, Lee discloses a method of manufacturing a diaper, as disclosed in paragraph [0034], comprising providing at least a pair of electrodes 200 to a bottom layer 110 of a diaper, as shown in figure 4. The placement of the pair of electrodes 200 is selectively chosen, as disclosed in paragraph [0043] (i.e. pre-determined setting values must be satisfied by formation of the electrodes 200). The bottom layer may be cut at any location, as disclosed in paragraph [0061] (i.e. the electrodes generate a signal regardless of the cut position of bottom layer 110). 
With respect to claim 3, the placement of the electrodes 200 is in a central portion of the bottom layer 110, as shown in figure 4. Since the width of the central portion is not defined, the placement is considered to be near the edges of the central portion because the pair of electrodes 200 are placed to towards the side edges of the diaper in the central portion, as shown in figure 4. The central portion is a region over which an absorbent pad 150 is placed, as shown in figure 4.
With respect to claim 4, a detection device 500, as shown in figure 4, can detect a closed circuit formed by a body fluid present between the pair of electrodes 200, as disclosed in paragraphs [0039-0041].
With respect to claim 5, the detecting device can detect the amount of excrement (i.e. saturation level) in the diaper, as disclosed in paragraph [0041].
With respect to claim 7, the manufacturing is done by a machine 390 that can perform the step of cutting the bottom layer 110 at any location, as shown in figure 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2020/0163805) in view of Gott (6,175,310).
With respect to claim 2, Lee discloses the pair of electrodes 200 is manufactured by conductive ink, as disclosed in paragraph [0048], on a moving roll of layer of the diaper, as shown in figure 2. Lee discloses all aspects of the claimed invention with the exception of spraying the conductive ink. Gott discloses a wetness sensor comprising a pair of electrodes 24 and 26 disposed on a layer 22, as shown in figure 1. Gott teaches forming the electrodes by spraying a conductive ink, as disclosed in column 3, lines 59-66, in order to provide as flat an electrode as possible to prevent impeding the flow of liquid across the electrodes, as disclosed in column 3, lines 58-60. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2020/0163805) in view of Douseki et al. (2020/0046573).
With respect to claim 6, Lee discloses all aspects of the claimed invention with the exception of the detecting device being capable of detecting the absorption rate of the diaper. Douseki discloses a diaper, as shown in figure 1, having a pair of electrodes 21 and 22 and a detection device 17. The detection device measures the time it takes to absorb body fluids, as shown in figure 4, and therefore detects the rate of absorption of the diaper. Douseki teaches that such measurements allow for assessment of when it is necessary to change the diaper, as disclosed in paragraph [0028]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the detection device of Lee to be capable of detecting the absorption rate of the diaper, as taught by Douseki, to allow for assessment of when it is necessary to change the diaper.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781